PER CURIAM.
Motion for an appeal from a judgment determining the boundary line between the farm of plaintiffs, J. M. Flanagan and Meckley Flanagan, his wife, and that of defendants, Richard Perkins and ■Olva Perkins, his wife. The Chancellor established the boundary line in accordance with plaintiffs’ contention and we conclude the evidence fully supports his finding. There is no merit in defendants’ insistence that appellees’ failure to trace their title back to the Commonwealth, or to a common grantor, is fatal to their case because defendants on cross-examination admitted they owned the land on one side of the boundary line in question and appellees owned the tract on the opposite side of this line. There are other alleged errors raised but a careful reading of the record convinces us they are without merit.
The motion is overruled and the judgment is affirmed.